Mb. Justice Adams delivered the opinion of the court. The appellee, Charles L. Bonney, resists the petition of appellant on the grounds that a decree for alimony, by consent, is binding on the parties, and that the court is powerless to set such decree aside. Both these propositions may be conceded without affecting the question presented by the record. Appellant does not contend that the decree is not binding, nor does she seek any alteration or modification of it. Her contention is, that the decree is, in substance, for .the payment of the notes mentioned in it, and described in her petition, as they should mature; that the decree is for money and not merely for paper, and so construing the decree, she seeks its enforcement. The question, therefore, is as to the proper construction of the decree. The decree providés: “It is therefore ordered, adjudged and decreed by the court, that the complainant have and take the said money, and the proceeds of said real estate and notes, executed by the said defendant, in pursuance of the'agreement between the complainant and the said defendant, for alimony and for her maintenance, and for the support and education of their three children, as and for her permanent alimony, and in full satisfaction of all her demands upon the defendant, and right to call upon him for alimony and maintenance of herself and children; and that the complainant be and she is charged with the care, support and education of the said three children,” etc. Thus it appears from the very letter of the decree that appellant is to take as alimony the proceeds of the notes; not merely the notes themselves, as contended by appellee. The decree is, in substance, for the payment by appellee of the amounts evidenced by the notes, at the times of their maturity, respectively. The object of the decree is to provide for the maintenance and support of appellee, and for the care, support and education of the minor children of the parties, which object can only be attained by the payment to appellant of the money evidenced by the notes. In the absence of the provision in the decree charging the appellant with the care, support and education of the three minor children, their care, support and education would have devolved on appellant; but the court, because of so charging appellant, decreed her, as an equivalent, the" lots, money and proceeds of the notes referred to in the decree, and described in appellant’s petition. Plaster v. Plaster, 47 Ill. 290. The notes merely evidence installments of alimony, decreed to be paid, and the court has ample power to enforce payment of such installments by attachment for contempt, as prayed by appellant in her petition. Wightman v. Wightman, 45 Ill. 167; O’Callaghan v. O’Callaghan, 69 lb. 552. It appears from appellant’s sworn petition that appellee is able to pay the amounts evidenced by the matured notes, and that he refuses to pay any part of such amounts. The decree of January 15, 1901, overruling appellant’s motion to redocket the cause and dismissing her petition, will be reversed and the cause remanded with directions to re-docket the cause and enter a rule requiring appellee to show cause, etc., and for further proceedings in accordance with this opinion. Eeversed and remanded with directions.